El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La Sucesión Fuster, de que son miembros Doña Leonor y Don Rafael Fuster y Blien, presentó el 19 de octubre del año próximo pasado en el Registro de la Propiedad de Grua-yama, certificación de una resolución que con fecba del día anterior babía dictado la corte municipal de aquella ciudad, ordenando se convirtiera en inscripción de dominio la inscrip-ción posesoria de tres fincas radicadas dentro del término municipal de dicba ciudad, una de ellas rústica y dos urbanas.
El registrador llevó a cabo la conversión ordenada en cuanto a la finca rústica y la denegó en cuanto a las dos ur-banas, por medio de nota que transcribimos a continuación:
*129. “Hecha la conversión que se ordena en el precedente documento en cuanto a la finca rústica, por nota al margen de la inscripción pri-mera de la finca No. 981, al folio 226 del tomo 18 de Guayama, dene-gándose la inscripción en cuanto a las casas, por aparecer del registro, estar enclavadas en solares del municipio de esta ciudad. — Guayama, octubre veinte y nueve de mil novecientos doce.
■ • - • “El registrador, ■
• . “Felipe Cuchí Arnau.”
Esta nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto en la parte relativa a las dos fincas urbanas,
Para mejor conocimiento del caso pedimos al- Begistrador de la Propiedad de Guayama, certificación expresiva de las inscripciones posesorias de las dos fincas, de que se trata; y de la certificación que nos ha sido enviada aparece que Don Baf ael Fuster y Aguiló, causante. de la sucesión recurrente, promovió expediente ante el antiguo Juzgado de Ia. Instancia de Guayama para acreditar la posesión de las dos fincas ur-banas de que se trata, las que adquirió por.haberlas cons-truido con peculio propio en. solares que le concedió el ayun-. tamiento de Gitayama, cuyo expediente fué. aprobado por auto de 26 de septiembre de 1896, habiéndose inscrito en su conse-cuencia la posesión, de ambas fincas, con fecha 15. de octubre siguiente .en el mencionado registro a favor de .Don Baf ael Fuster y Aguiló sin perjuicio de tercero de mejor derecho.
Como en el escrito inicial del expediente posesorio se ex-presó. claramente que las fincas fueron adquiridas. con pe-, culio propio en solar concedido por el ayuntamiento y las pruebas practicadas tendieron a demostrar que eran poseídas a. nombre propio por.Don Bafael Fuster y Aguiló, no cabe duda de que la posesión aprobada por el Juzg-ado de Ia. Ins-tancia de Guayama e inscrita en el registro, se refería a las casas edificadas sobre solares del Municipio de Guayama, pero no a los solares mismos pertenecientes a dicho municipio y [poseídos por tanto a nombre de éste.
Se hizo, pues, la inscripción de posesión de las dos casas *130a favor de Don Rafael Poster y Aguiló sin que aparezca que la propiedad de los solares en que estaban radicadas estuviera inscrita a favor del Municipio de Guayama, y no cabe discutir en el presente recurso si la inscripción de posesión de las dos casas siin estar inscritos los solares, adolece o no de nulidad, pues siendo un hecho la inscripción posesoria de ambos edifi-cios, ha quedado bajo la salvaguardia de las cortes de justicia y sólo a éstas es dado resolver en el correspondiente juicio acerca de da validez o nulidad de los asientos e inscripciones, según resoluciones de la Dirección General de los Registros de España de 7 de septiembre de 1883, 7 de mayo y 15 de junio de 1884, 19 de noviembre y 17 de diciembre de 1885, 11 de febrero de 1887, Io. de mayo de 1890 y 21 de junio de 1891. Antes de ahora ya hemos ratificado tal doctrina.
■ La inscripción posesoria de las dos casas ha de servirnos de punto de partida para la resolución que habremos de adop-tar on el presente recurso.
v\hora bien, esa inscripción posesoria de las dos casas que no es extensiva á los solares del Municipio de Guayama en que están radicadas, es la q-ue la corte municipal de dicha ciu-dad ordenó en resolución de 18 de octubre último, se convir-tiera en inscripción de dominio, y el registrador debió dar cumplimiento a la expresada resolución por haberla dictado la Porte Municipal de Guayama dentro de los límites de su jurisdicción.
Si del registro aparece que las casas están enclavadas en solares del Municipio de Guayama, es claro que la conversión de la inscripción posesoria de las dos casas en inscripción de dominio, afecta exclusivamente a las casas y no a los solares del Municipio de Guayama sobre los cuales reconoció el cau-sante de los recurrentes, estaban radicadas las casas y no en solares de su propiedad. ■ ,'
Por las razones expuestas, entendemos procede la revoca-ción de la nota recurrida en cuanto deniega la conversión de la inscripción de posesión de las dos casas'en inscripción de dominio, sin que esa conversión bajo concepto- alguno pueda *131afectar a los dos solares del Municipio de Ghiayama en que están radicadas.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.